UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7056



In Re: KEDRIC LAMAR WHITMORE,

                                                         Petitioner.



     On Petition for Writ of Mandamus.    (CA-01-4407-3-24BC)


Submitted:   November 5, 2002         Decided:     December 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kedric Lamar Whitmore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kedric Lamar Whitmore filed a petition for a writ of mandamus

alleging undue delay in the district court. Whitmore filed a habeas

corpus petition in the district court, pursuant to 28 U.S.C. § 2254

(2000), on November 29, 2001.    The district court ruled on the §

2254 petition on July 31, 2002, after Whitmore filed the mandamus

petition.     Accordingly, the mandamus petition is now moot.   We

therefore deny the petition for mandamus relief.

     We grant Whitmore’s motion to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2